DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to under 37 CFR 1.75(d)(1).
MPEP 2111.01(V) sets forth conditions by which a claim term or phrase can require rejection under 112 2nd and a specification objection under 37 CFR 1.75(d)(1).  

In the instant application, that phrase is “lightweight checkpoint.”

The explanation why the claimed phrase requires rejection and object is set forth in the companion 112 2nd rejection, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 18, 19 and all claims dependent therefrom (esp. claims 2-4, 11, 12, 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require “lightweight checkpoints.”

The use of this phrase in the claims and the written description show that “checkpoint” is a noun.  Thus, the modifier of “lightweight” refers to the noun.

Firstly, this phrase is not a term of art.  In general, the computing art has “lightweight process/thread” which refers to a computer “process/thread” (a computer operating system designation of an executing computer program) which means that limited computing resources are available to that process or that thread.  A “checkpoint,” by contrast, is not an executing computing program, but some point where the program state is recorded.

Review of available literature also did not yield evidence that those skilled in the art were familiar with the phrase.

A search of patent literature available in EAST shows that 21 distinct patent-literature documents in 13 distinct patent families contain the phrase at all.  Of those patent families:
Two families only contain the phrase in translated Chinese abstracts.  
Three families only cite to one of two papers: Sorin, “Using Lightweight Checkpoint/Recovery to Improve the Availability and Designability of Shared Memory Processors” and Laosooksthit, Lightweight Checkpoint Mechanism and Modeling in GPGPU Environment.”  A brief review of both papers suggests that the phrase in each title is not interpreted as [lightweight-checkpoint process], but rather, [lightweight-process about checkpoints], which means that neither reference is directed to the similar concept as the patent claim phrase.
One family (exemplified by Kundu et al., US 2004/0210577 A1) a particular “lightweight checkpointing process” shown in Fig. 5, and a lightweight checkpoint is the result of that particular process.
Two families use the phrase in a background or summary, without any definition (ex. Gerhrmann et al., US 2016/012436 A1; A1; Didehban et al., US 2019/0196912).
Four families use the phrase precisely once in the detailed description, without any explanation of what the phrase means (Fernando et al., US 2018/0095834; Miller et al., US 2021/0019067 A1; Karr et al., US 2021/0019093 A1; Karr et al., US 2021/0019236 A1)
One family is the instant application.  This is the only patent document that attempts to capture “lightweight checkpoints” as a claim limitation, as opposed to just discussing it in the written description.
 
Looking to the patent literature counts, 21 out of over eleven-million currently issued patents and an uncounted number of Pre-grant publications/foreign applications/IBM 

A Google search also shows the same general trends as the papers above; the phrase “lightweight checkpoint” process is really a lightweight process that involves checkpointing.   In those documents there is either no concept of a “lightweight checkpoint” as an independent phrase, or the phrase is linked to the particularly disclosed process.

Further Google searches yielded the phrase “lightweight snapshot” which refers to a snapshot of only metadata.  The examiner contemplated whether the phrase “checkpoint” was being used as a stand-in for “snapshot,” which would have permitted the claims to be objected to under 37 CFR 1.75(d)(1) rather than rejection.  See MPEP 608.01(o).   Unfortunately, written description [00288] indicates that the instant application does not treat terms as synonyms.

Secondly, the written description does not set forth what is a lightweight checkpoint.  
The closest indication is documents in the FAOM remarks section, where [00297] states “a checkpoint may also be referred to as an ordered ‘lightweight checkpoint’ of a ordered lightweight checkpoint.  Because the claims are not specific to an ordered lightweight checkpoint, the metes and bounds of lightweight checkpoint cannot be assumed to be limited to checkpoints.

Written Description [00299] incorporates three other applications by reference to their serial numbers.  Each of these documents uses the phrase “lightweight” only once to explain the acronym “LDAP.”


Consequently, the metes and bounds of the claims are not clearly established by the phrase “lightweight checkpoint.”

Claims 4, 12, 19, and all claims dependent therefrom rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, claims 12, 19 do not form a complete sentence.  Those claims require “updates described by a given lightweight checkpoint on a configurable data replication setting.”  This, in itself, would ordinarily require rejection under 112 2nd.  However, claim 4 appears to be an analogous method claim, and so claims 12 and 19 could merely be objected to, and those claims would be interpreted in similar fashion to claim 4.

Unfortunately, in the instant application, claim 4 also carries a question of indefiniteness.

Specifically, claim 4 requires “wherein a quantity of updates described by a given lightweight checkpoint is a configurable data replication setting.” (various emphasis added).  

The claim can be interpreted1 in the following fashions:
	(1) “A given lightweight checkpoint describes updates.  And some of those described updates are about configuration data replication settings.”  This candidate interpretation raises a further question of whether the descriptive material is functional or non-functional.
	(2) “a configurable data replication setting (presumptively of some unclaimed system, given that claim 4 is a method claim and this particular claim is not phrased as a distinct step) is the number of updates being described by a given lightweight checkpoint.”  In other words, some configuration file might have a setting NUMUPDATESPERLWCHECKPOINT=500.
	(3) If the claim term “is” is the result of incorrect grammar of tense agreement and should have been read as “are,”

Interpretation (2) is a somewhat unconventional interpretation, because it assumes that the sentence first presents the object before the subject, and in most applications, claims are generally set forth using the active voice.  Active voice English sentences typically recite subject before object.  But a glance at the FAOM Remarks Section, (and specifically at the various 

As such, between “a given lightweight checkpoint” and “configuration replication settings” it is unclear which phrase is the subject and which is the object; both are colorable interpretations, and the two cover very different scopes.  Consequently, the claims are indefinite.

Claims 6, 7, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims, which depend upon independent claims 1, 8, purport to further limit “the recovery event.”  However, the independent claims do not contain the limitation of “a recovery event.”2

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following are the text of claims 10, 12, and 13:
10. The storage system of claim 8, wherein the ordered log of metadata includes one or more lightweight checkpoints. 
12. The storage system of claim 10, wherein a quantity of updates described by a given lightweight checkpoint on a configurable data replication setting. 
13. The storage system of claim 10, wherein the configurable data replication setting is target recovery point objective. 

Claim 13 both depends upon claim 10, and provides the limitation “the configurable data replication setting.”  However, in the storage system claims that flow from independent claim 8, the limitation of “a configurable data replication setting” was first introduced in claim 12, not claim 13.  It is unclear whether claim 13 was intended to state “a configurable data replication” or whether it was intended to depend upon claim 12 rather than claim 103.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 9, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by 
Lakhamraju et al. (US 6,343,296) hereinafter Lakhamraju
	w/evidence inherent features of logs in Kreps, The Log: What every software engineer should know about real-time data’s unifying abstraction (https://engineering.linkedin.com/distributed-systems/log-what-every-software-engineer-should-know-about-real-time-datas-unifying) hereinafter Kreps
	w/evidence from incorporated features from Roy et al., Garbage collectin in object-oriented databases using transactional cyclic reference counting, hereinafter Ashwin4
	With respect to claim 8, Lakhamraju discloses A storage system (Col 6 lines 1-6, prior art invention is disclosed in the context of a database system) that includes a computer memory and a computer processor, the computer memory including program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: 
receiving, at a target data repository from a source data repository, metadata describing one or more updates to one or more datasets stored within the source data repository (Col 5 lines 42-46, External Reference Table (“ERT”) supports recording objects migrating between different partitions, and stores the references that are external to the partition.  The partitions are interpreted as the repositories5);

generating, based on the ordered log of metadata, the one or more datasets in accordance with the one or more updates (Col 10 lines 20-24, Restart recovery via log checkpoints.  Thus, the set of objects are reconstructed). 

With respect to claim 9, Lakhamraju discloses wherein the program instructions, when executed by the computer processor, further cause the storage system to carry out the steps of: 
receiving, at the target data repository from the source data repository and independent from receiving the metadata describing the one or more updates to the one or more datasets, data corresponding to the one or more updates to the one or more datasets (Abstract, the migrated object must have been sent as a matter of operability of the reference). 

With respect to claim 16, Lakhamraju discloses A method (Abstract, method) for continuous data protection, the method comprising: 

generating, on [[the]]a source data repository  and based on the ordered log of metadata, at least a portion of the one or more datasets in accordance with the one or more updates corresponding to a specified point in time (Col 10 lines 29-36 restart recovery using log checkpoints contemplated.  Col 6 lines 1-6, transactions are logged in accordance to Write Ahead Logging protocol, so are logged. The partitions in Col 5 lines 38-45 are interpreted as the repositories.). 

With respect to claim 17, Lakhamraju discloses wherein stored data to generate the one or more datasets is available based on garbage collection on the source data repository (Background, Col 3 line 41-Col 4 the disclosed migration scheme flows from garbage collection concepts.  Col 7 lines 27-33 expressly ties the ERT and TRT to the incorporated references Amsaleg and Ashwin, which are garbage collection references, so the migration technique that generates the ERT and TRT is based on garbage collection) using both a reference table maintained by a storage controller (ERT and TRT stand for “external reference table” and “temporary reference table”) and also a list of references within the ordered log of metadata (Ashwin Section 3 teaches that the tables are recording object identifiers (“oids”)).

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Attention is called to applicants’ various acts as a lexicographer in the originally filed written description.  Particular attention is brought to the definition of “ordered lightweight checkpoint” to encompass checkpoints in general.  The claims are replete with the phrase “lightweight checkpoint,” not “ordered lightweight checkpoint.”

Attention is called to the claim grammar in general.  It is the examiner’s understanding there are commercial automated tools that can detect some common and simple claim syntax issues that may raise objection or rejection (antecedence).  Many of the 112 issues above flow from the fact that it is unclear whether apparent antecedence issues flow from missing claim limitations, non-identical terminology for antecedence, or just an improperly employed indefinite article (“a”, “the/said”).  

The examiner observes for the record that it is unclear whether claim 1 and claim 16 should be restricted.  They are both method claims, and looking to the respective preambles as well as the differences in the bodies, these may be related but distinct inventions.  The examiner has not been able to make a decision since claim 1 is indefinite; the examiner is just mentioning this here to that applicants are made aware of the possibility of a restriction in a later action. 

Claim Interpretation discussion
Lexicographic definitions in the written description
[0068] In various embodiments, a storage node may be referred to as a cluster node, a blade, or a server. 

[00070] Each storage node may be one or more storage servers and each storage server is connected to one or more non-volatile solid state memory units, which may be referred to as storage units or storage devices.

[00072] It should be appreciated that chassis 138 may be referred to as a housing, enclosure, or rack unit.

[00076] In addition, every piece of data and every piece of metadata has an owner, which may be referred to as an authority...Indirection may be referred to as the ability to reference data indirectly, in this case via an authority 168, in accordance with some embodiments.

[00090] The flash memory 206 is implemented as multiple flash dies 222, which may be referred to as packages of flash dies 222 or an array of flash dies 222.

[00102] Each customer may be referred to as a tenant.

[00168] One way to use a blockchain for recording data is to embed each piece of data directly inside a transaction. Every blockchain transaction may be digitally signed by one or more parties, replicated to a plurality of nodes, ordered and timestamped by the chain's consensus algorithm, and stored permanently in a tamper-proof way. Any data within the transaction will therefore be stored identically but independently by every node, along with a proof of who wrote it and when. The chain's users are able to retrieve this information at any future time.  This type of storage may be referred to as on-chain storage.

[00296] In this example, the source data repository 602 maintains a metadata log 604, which may be referred to as a journal of modifying data storage operations ordered by checkpoint.

[00297] In some implementations, a checkpoint may also be referred to as an ordered “lightweight checkpoint" of a dataset.

[00303] In some implementations, and as described in other sections of this reference, some applications of lightweight checkpoints may include normal operation of near-sync replication (in contrast to initialization or resynchronization), which may also be referred to as asynchronous replication.

a tracking volume may also be referred to as a "shadow" volume.

[00342] In this example, a management object that specifies a replication policy between a source pod and a replica pod may be referred to as a "replica link". 

Not a lexicographic definition, just describing a definition, in written description
[00288] Further, a snapshot may represent one such source time for a dataset, and where rolling lightweight checkpoints may represent a sequence of dataset source times.
	Suggests that the term “snapshot” and “checkpoints” are not synonymous.

[00310] Further, in some implementations, an addition to near-synchronous replication is short- distance synchronous replication of metadata and data updates, combined with longer-distance non-synchronous replication of lightweight checkpoints.  In such an example, this may provide what is sometimes called "bunker" replication where a storage system within synchronous replication distance is sized to store enough for in-transit data and metadata but is not sized to store a complete dataset.

Extrinsic definitions
Recovery point objective: Singh, Understanding RPO and RTO, 22 Mar 08 (https://web.archive.org/web/20140322043308if_/https://www.druva.com/blog/understanding-rpo-and-rto/#.Uy0Smfn7TmE)
RPO - Recovery Point Objective
Recovery Point Objective (RPO) describes the interval of time that might pass during a disruption before the quantity of data lost during that period exceeds the Business Continuity Plan's maximum allowable threshold or "tolerance."
Example: If the last available good copy of data upon an outage is from 18 hours ago, and the RPO for this business is 20 hours then we are still within the parameters of the Business Continuity Plan's RPO. In other words it the answers the question - "Up to what point in time could the Business Process's recovery proceed tolerably given the volume of data lost during that interval?"
(emphasis in original)

For claim 13: 
As explained in an FAOM 112 rejection for claim 12, it is unclear whether a “configurable replication setting” is a descriptive feature of a lightweight checkpoint or system feature in its own right.  This also has potential impact in claim scope (and a potential rejection under 112 4th), because a data replication setting is a descriptive element, and the claim leads to that descriptive element as just recorded in a log (as opposed to being part of a config file or stored in memory to facilitate program configuration/execution), then it is non-functional descriptive material, and would have no patentable weight.

Additional considerations:
Because many claims were found indefinite, the examiner could not provide a prior art rejection for all claims.  That said, review of Lakhamraju suggests that some aspects in those indefinite claims may have analogues in Lakhamraju, and when applicants amend, applicants may wisht to consider those parts too.  
If a “lightweight checkpoint” is indistinguishable from a checkpoint, consider Col 10 lines 34-38.  This paragraph also discusses checkpointing the ERT “periodically,” and several of the indefinite the claim limitations refer to time frames



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        27 May 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There is a third interpretation that a number of the checkpoints describe updates to the configuration information, but that requires a determination that the term “is” should have been “are.”  The examiner cannot make rejections based on speculative claim interpretations, so it is not noted in the body of the explanation of the rejection.
        2 Looking to claim 8 in particular, the final step that the system is configured to perform is generating a dataset in accordance with the updates, where the generating is based on the log.  That is one notorious manner of data replication, or recovery after unexpected failure during transactional processing, so that could be a recovery step.  
        
        However, claims 14, 15 are directed to a recovery event, and in the context of the log art, that suggests that the dependent claims refers to an unclaimed limitation of data that is the content of the metadata log.  Therefore, when amending or arguing to address the rejection of claims 14, 15, applicants should bear in mind this interpretational issue.
        
        Note that claim 1 generates a checkpoint, not a dataset, so there is no analogous “recovery step.”
        3 Moreover, per the FAOM rejection of claim 12 under 112 2nd, there is an open question of whether “configurable replication setting” is a system feature or a description in a log, so applicants should ensure that the interpretation of the phrase in claim 13 is consistent with the interpretation in claim 12, irrespective of claim 13’s dependency status.
        4 The lead author in the published paper is P Roy.  To keep consistency with the paper’s citation in Lakamraju, the paper is referred to as “Ashwin” in this Office Action.
        5 Although Fig. 6 shows examples of repositories that suggest that the contemplated meaning may have had meanings that are coarser than that of data or database partitions, [00294] expressly states that “the components illustrated in Fig. 6 are not intended to be exhaustive or limiting.”  The examiner’s review of lexicographic definitions, recorded in the FAOM Remarks section, found no definition of “data repository.”